Title: From Benjamin Franklin to Deborah Franklin, 28 January 1772
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child,
London, Jan. 28. 1772
I have written several short Letters to you lately just to let you know of my Welfare, and promising to write more fully by Capt. Falconer, which I now sit down to do, with a Number of your Favours before me.
I received the Box and Letter from Mr. Peter Miller, but if as you mention, Enoch Davenport brought it, I did not see him. Perhaps he might call while I was absent in Ireland. I write by this Opportunity to Mr. Miller. What he sent me is a most valuable Curiosity.
I take Notice of the considerable Sums you have paid. I would not have you send me any Receipts. I am satisfy’d with the Accounts you give.
I am much pleas’d with your little Histories of our Grandson, and happy in thinking how much Amusement he must afford you. I pray that God may continue him to us, and to his Parents. Mr. Bache is about returning. His Behaviour here has been very agreable to me. I have advis’d him to settle down to Business in Philadelphia, where I hope he will meet with Success. I mentioned to you before, that I saw his Mother and Sisters at Preston, who are genteel People, and extreamly agreable.
I receiv’d your young Neighbour Haddock’s Silk and carried it my self to her Relations, who live very well, keeping a Linnen Drapers Shop in Bishop’s Gate Street. They have a Relation in Spitalfields that is a Manufacturer who I believe will do it well. I shall honour much every young Lady that I find on my Return dress’d in Silk of their own raising.
I thank you for the Sauceboats, and am pleasd to find so good a Progress made in the China Manufactury. I wish it Success most heartily.
Mrs. Stevenson too loves to hear about your little Boy. Her own Grandson (my Godson) is a fine Child, now nine Months old. He has an attentive observing sagacious Look, as if he had a great deal of Sense, but as yet he is not enough acquainted with our Language to express it intelligibly. His Mother nurses him herself, for which I much esteem her, as it is rather unfashionable here; whence Numbers of little Innocents suffer and perish. His Name is William.
Mr. and Mrs. Strahan and their Family are well. We din’d there not long since. Yesterday Mrs. Stephenson, her Daughter Mr. Bache and my self, din’d at Mr. West’s. They are well and their fine Boy.
I am pleas’d that the Letters between me and the good Lady entertain’d you. But you ought not to have shown them to any body but Sally. Since my Return I receiv’d the enclos’d; but having too much to do, I could not accept the kind Invitation.
The Squirrels came safe and well. You will see by the enclos’d how welcome they were. A 1000 Thanks are sent you for them, and I thank you for the Readiness with which you executed the Commission.
My Love to our dear Precious, to Polley Hunt, and all our kind enquiring Friends. Mrs. Montgomery’s Health is I hope establish’d, as also that of our dear Friend Rhoads and his Family.
The Buckwheat and Indian Meal are come safe and good. They will be a great Refreshment to me this Winter. For since I cannot be in America, every thing that comes from thence comforts me a little, as being something like Home. The dry’d Peaches too are excellent, those dry’d without the Skin; the Parcel in their Skins are not so good. The Apples are the best I ever had and came with the least Damage. The Sturgeon you mention did not come: but that is not so material.
I hope our Cousin Tyler will do well among us. He seems a sober well-inclin’d Man; and when I saw him at Birmingham, he appear’d to be well respected by his Relations and Friends. An active, lively industrious Wife would be a good Thing for him.
I grieve for our Friend Bond’s heavy Loss; and am sorry for poor Dr. Kearsley’s Misfortune.
I sent you from Ireland a fine Piece of the Holland of that Country. Capt. All, whom I met with there, found a Captain that he knew who promisd to take Care of it and deliver it safe. You mention nothing of it in your Letter of Decemr 2. when in the common Course you ought to have had it before that time, which makes me fear it is lost. I wrote to you from Dublin; and from Glasgow in Scotland. I was in Ireland about 7 Weeks, in Scotland about 4 Weeks, absent from London in all more than three Months. My Tour was a very pleasant one, I received abundance of Civilities from the Gentry of both those Kingdoms, and my Health is improv’d by the Air and Exercise.
I have advis’d Mr. Bache to deal only in the Ready-Money way, tho’ he should sell less. It is the safest and the most easy Manner of carrying on Business. He may keep his Store in your little North Room, for the present. And as he will be at no Expence while the Family continues with you, I think he may, with Industry and Frugality get so forward, as at the End of his Term, to pay his Debts and be clear of the World, which I much wish to see. I have given him £200 Sterlg. to add something to his Cargo. My love to our dear Sally and to Ben concludes at present, from Your ever affectionate Husband
B Franklin
